Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 19 October 2020 has been entered.
Status of the Claims 
Applicants filed claims 1 - 16 with the instant application according to 37 CFR § 1.114, on 19 October 2020.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1, 3, and 8, and added new claims 17 - 19.  Claims 9 – 15 remain withdrawn as being drawn to a non-elected invention.  Consequently, claims 1 – 8 and 16 – 19 are available for substantive consideration.
REJECTIONS WITHDRAWN 
Obviousness-type Double Patenting 
The double patenting rejection set forth in the Action of 18 May 2020 is hereby withdrawn due to the abandonment of the ‘382 application on which the rejection was based.


Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 18 May 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
REJECTIONS MAINTAINED  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 1 – 8 and 16 - 19 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2015/0305394 A1 to Mazer, T., et al., claiming priority to 24 October 2012, identified on the Information Disclosure Statement (IDS) filed in 28 March 2019, cite no. 2 (USPAT) (“Mazer ‘394”), in view of US 2010/0216740 A1 to Stahl, B., et al., claiming priority to 21 March 2008 (“Stahl ‘740”), and US 2006/0193907 A1 to Remmereit, J., claiming priority to 19 July 2004 (“Remmereit ‘907”), as evidenced by Milk Fat, as retrieved from the Internet at http://www.milkfacts.info-/Milk%20Composition/Fat.html on 4 May 2020 (“Milk Fat”), Butterfat, as retrieved from the Internet at https://en.wikipedia.org/wiki/Butterfat on 11 May 2020 (“Butterfat”), and Fatty Acids, as retrieved from the Internet at http://chemistry.elmhurst.edu/vchembook-/551fattyacids.html on 11 May 2020 (“Fatty Acids”). 
The Invention As Claimed 
	Applicants claim a composition comprising a plurality of edible particles comprising a fatty acid glyceride component (first agent), the glyceride comprising medium or long-chain fatty acid compounds, and a water-soluble polysaccharide component, wherein the polysaccharide component (second agent) is embedded in the fatty acid glyceride component, and wherein the particles comprise not more than 5% wgt of a mucoadhesive polymer, wherein the fatty acid glyceride component has a melting point of higher than 37° C, wherein the polysaccharide is a water-soluble polysaccharide based on glucose or fructose having an average degree of polymerization from 2 to 100, or from 4 to 80, wherein the water-soluble polysaccharide component comprises a neutral polysaccharide, wherein the water-soluble polysaccharide 
The Teachings of the Cited Art 
	Mazer ‘394 discloses extruded nutritional powders (see Abstract), wherein the powders comprise protein, fat, and carbohydrate, and the extrudate is dried and milled into a powder having a desired particle size distribution (see ¶[0008]), wherein the ingredients of the composition are fed into an extruder at one or more times or areas, and then mixed and emulsified completely within the extruder such that there is no external emulsification required (see ¶[0015]; see also ¶[0073]), wherein the carbohydrate component of the powders comprises fructo-oligosaccharides, including short chain, moderate length chain, and long chain fructo-oligosaccharides (see ¶[0043]), wherein the fat component may comprise coconut oil, soy oil, see ¶[0049]), wherein the fat content of the powders is in the range of 5 – 70% wgt, and the carbohydrate content is in the range of 20 – 85% wgt (see ¶[0054]), wherein the components of the composition may be introduced into the extruder into different zones (see FIG. 1), wherein the extrudate is dried and then ground into a powder using high impact milling to result in a particle size in the range of 100 – 300 µm (see ¶[0086]), wherein the extruded nutritional powders may be an infant nutritional powder, an pediatric nutritional powder, a follow-on formula nutritional powder, or may be an extruded adult nutritional powder (id.), and wherein the fat component of the composition comprises, among others, coconut oil (see, for example, Ex. 1).  The reference does not expressly disclose polysaccharides with an average degree of polymerization from 2 to 100, or a polysaccharide that is resistant to digestion in the human small intestine.  The teachings of Stahl ‘740 remedy those deficiencies.
	Stahl ‘740 discloses cereal-based semi-liquid or semi-solid compositions comprising uronic acid carbohydrates with a degree of polymerization (DP) between 10 and 300 (see see ¶[0004]), wherein the uronic acid carbohydrate with an intermediate DP has intermediate effects regarding the anti-pathogenic and bifidogenic effects of human milk acidic oligosaccharides and the blood glucose and satiety regulating effects of native pectin (see ¶[0009]), wherein the cereal-based compositions comprising a relatively small amount of fiber attenuated blood glucose levels, despite the presence of a high concentration of glucose containing digestible carbohydrates (see ¶[0011]), wherein the composition comprises 1 – 30% wgt fiber (see ¶[0029]), wherein the composition comprises 0.5 to 100% wgt uronic acid carbohydrates with a DP of 10 to 300 based on total fiber (see ¶[0030]), wherein the composition comprises a fruit-, vegetable-, or cereal-based neutral, soluble, non-digestible carbohydrate, preferably a fructan, with a DP of between 2 and 100 (see ¶[0047]; cf. Applicants’ specification, at p. 13, ll. 23 - 27), wherein the present nutrition comprises both the galacto-oligosaccharides (for the human milk resemblance) and the fruit-, vegetable- or cereal-based neutral, soluble, non-digestible carbohydrate (see ¶[0048]), wherein an increased diversity of neutral soluble, non-starch, non-digestible carbohydrates stimulates a wider population of beneficial intestinal bacteria over a prolonged length of time in the colon (id.), and wherein the composition comprises milk protein, calcium, lactose and fat of vegetable origin (see ¶[0069]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare extruded nutritional powders, wherein the powders comprise protein, fat, and carbohydrate, and the extrudate is dried and milled into a powder using high impact milling to see ¶[0011]), and that an increased diversity of neutral soluble non-starch non-digestible carbohydrates stimulates a wider population of beneficial intestinal bacteria over a prolonged length of time in the colon.
	With respect to the limitation recited in claim 1 directed to the polysaccharide being water-soluble, the Examiner notes that the references do not expressly disclose such solubility characteristics.  However, the Examiner further notes that Mazer ‘394 discloses that the extruded see ¶[0064]).  Consequently, it is the Examiner’s position that the carbohydrate component of the composition would necessarily be water soluble, thus meeting this limitation.
	With respect to the limitation recited in claim 1 directed to the polysaccharide component being “embedded in the fatty acid glyceride component,” the Examiner notes that the cited references do not expressly disclose such structure.  However, the Examiner first notes that Mazer ‘394 expressly teaches that the disclosed compositions may be prepared by extrusion, and that Applicant’s specification, at p. 4, ll. 10 – 11, discloses that the compositions of the invention may be prepared by extrusion.  
	Mazer ‘394, at ¶¶[0073] – [0075], discloses the following: 
Referring now to FIG. 1, one suitable mixing and emulsifying process of the present disclosure includes an extruder having twelve different elements with multiple feed zones. One or more proteins are introduced into zone 1, water is introduced into zone 2 (start of hydration), the oil blend including oil soluble vitamins and oil soluble ingredients is introduced into zone 5 (start of emulsification), and finally the carbohydrates (e.g., lactose blend and galactooligosaccharides (GOS) and/or fructooligosaccharides (FOS)) are introduced into zone 8 (start of dispersive mixing).
Now referring to FIG. 2, another suitable embodiment of the mixing and emulsifying process of the present disclosure includes introducing a dry blend including at least a portion of a protein and optionally a portion of the carbohydrate into zone 1, water is introduced into zone 2 (start of hydration), and the oil blend including the oil soluble vitamins and oil soluble ingredients is introduced into zone 5 (start of emulsification).
	Looking more closely at the embodiment disclosed in FIG. 1, the reference teaches that emulsification of a mixture comprising protein, water, and oil begins in zone 5, and that the carbohydrate component is added after emulsification in zone 8, at which time “dispersive 
In comparison, the specification discloses, at p. 28, ll. 21 - 27, that “the ingredients used for preparing the particles by extrusion are mixed or blended before they are fed to the extruder.  Alternatively, the ingredients may be mixed using the same equipment which is utilized for the extrusion step.  Thus, it is also preferred that the ingredients used for preparing extruded particles are provided to the extruder by co-feeding, using appropriate feeding equipment, and optionally recycled within the extruder (e.g. via internal bypass-loops) until a uniform, intimate mixture is obtained which is ready for subsequent extrusion.”  Therefore, Applicants effectively disclose two embodiments utilizing extrusion, the embodiments equivalent to the two embodiments disclosed in in Mazer ‘394 – one with premixing, followed by emulsification (FIG. 2), and one where mixing of carbohydrate with an emulsion occurs within the extruder (FIG. 2).
	With respect to the limitation recited in claims 2 and 3, the limitations directed to the polysaccharide increasing the bioavailability of the glyceride component (claim 2), and the polysaccharide prolonging the integrity of the particles and/or accelerating gastric emptying of the particles after oral administration, the Examiner notes that these limitations are effectively function-based limitations, and are not directed to either the identity of the components of the claimed composition, or its structure.  It is the Examiner’s position, however, that due to substantial identity between the disclosed and claimed polysaccharide components 
	With respect to the limitation recited in claims 4 and 16 directed to the fatty acid glyceride having a melting point higher than 37° C, the Examiner notes that the cited references do not expressly teach melting points for the disclosed glycerides.  In this regard, the Examiner first notes that Mazer ‘394 teaches that the lipid content of the disclosed compositions can comprise milk fat/butterfat, which component, as evidenced by Milk Fat, Butterfat, and Fatty Acids, has a melting point of 44° C, and completely melts by 104° C, and which comprises a majority of saturated fatty acids, each of which has melting points above 37° C, thus meeting these express limitations.
	With respect to the limitation recited in claim 5, the limitation directed to the polysaccharide being “based on glucose or fructose,” the Examiner notes that Stahl ‘740 discloses the use of uronic acid-based carbohydrates, including glucuronic acid, which is the uronic acid analog of glucose (terminal -OH of glucose oxidized to a carboxyl group) and, therefore, a glucose-based carbohydrate.    
	With respect to new claim 17, which claim recites a Markush group of mucoadhesive polymers, the Examiner notes that Mazer ‘740 teaches that the carbohydrate component of the disclosed formulations may be in the form of various gums, such as gum Arabic, xanthan gum, an others (see ¶[0043]).  However, no numerical loadings are provided for these specific carbohydrate sources.  It is the Examiner’s position, therefore, that one of ordinary skill in the art would understand the teachings of Mazer ‘740 to encompass multiple embodiments, including see, for example, Exs. 2, 3).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 8 and 16 – 19 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 8, and 17 - 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of co-pending Application No. 15/505,592 (“the ‘592 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the ‘592 application are directed to an ingestible particle having a sieve diameter in the range from 0.05 to 3 mm, comprising a water-swellable or water-soluble polymeric component, and a first lipid component, and optionally an amino acid, a vitamin, and/or a micro-nutrient, wherein the first lipid component comprises a medium or long chain fatty acid compound, and the water-swellable or water-soluble polymeric component is embedded within the lipid component in such a way that the water swellable or water-soluble polymeric component is dispersed within the lipid component, wherein the water-swellable or water-soluble polymeric component comprises at least one polymeric material selected from poly(carboxylate), chitosan, cellulose ethers, xanthan gum, a 
the poly(carboxylate) is selected from alginic acid, poly(acrylic acid), poly(methacrylic acid), copolymers of acrylic and methacrylic acid, poly(hydroxyethyl methacrylic acid); wherein the cellulose ether is selected from hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, methylcellulose, and carboxymethylcellulose, wherein the poly(carboxylate) and/or the carboxymethylcellulose is optionally partially or entirely neutralized; and wherein the polymeric material is optionally at least partially cross-linked.  The claims of the instant application are as described above.  Thus, the enumerated claims of the ‘828 application are drawn to an invention that reads upon present claims 1 – 7 and 9 - 11 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned co-pending Application No. 15/505,592, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.
Claims 1, 4, 5, 8, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 8 of co-pending Application No. 15/742,341 (“the ‘341 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 3 and 8 of the ‘341 application are directed to an ingestible particle having a sieve diameter in the range from 0.01 mm to 10 mm, comprising an intimate mixture of at least 10 wt.-% of a water-soluble polysaccharide component based on glucose or fructose having an average degree of polymerization from 2 to 100, and (b) at least 10 wt.-% of a fatty acid glyceride component having a melting point from 40 °C to 70 C, wherein the particle comprises not more than 5 wt.-% of mucoadhesive polymer, wherein the polysaccharide component comprises a neutral polysaccharide that is resistant to digestion in the human small intestine and is a non-mucoadhesive polymer, and wherein the weight ratio of the fatty acid glyceride component to the polysaccharide component is from 0.1 to 5, wherein the ingestible particle comprises an intimate mixture of at least 10 wt.-% of a water-soluble polysaccharide component based on glucose or fructose having an average degree of polymerization from 2 to 100, and at least 10 wt.-% of a fatty acid glyceride component having a melting point from 40 0C to 70 0C, wherein the combined content of the water-soluble polysaccharide component and of the fatty acid glyceride component in the particle is at least 80 wt.-%, wherein the polysaccharide component comprises a neutral polysaccharide that is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned co-pending Application No. 15/505,592, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments filed 19 October 2020, but finds them to be unpersuasive.  Applicants’ arguments are primarily based on an assertion that the 
Applicants further argue that, in all Mazer's examples (e.g., Examples 2-7), starting ingredients include water and that, therefore, polysaccharides and oil are mixed in a mixture containing water in Mazer's process.  In addition, Applicants argue that there is no disclosure in the present specification that the extrusion is carried out in the presence of water.  The Examiner respectfully disagrees with the conclusions that Applicants draw from the disclosure of the reference, particularly that all of the embodiments disclosed in Mazer ‘394 necessarily involve the mixing of carbohydrates into a water component.  In this regard, Applicant’s arguments with respect to an Example/specific embodiment from the reference, and not to the teachings of the reference as a whole, improperly focus on a specific embodiment, and ignore the totality of what See MPEP § 2123:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  In addition, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).”
	In this regard, the Examiner notes that, in addition to Examples cited by Applicants, Mazer ‘394, at ¶¶[0067] – [0068], also discloses the following:
One embodiment of preparing the mixture to be extruded to form an extrudate includes initially introducing a dry blend into an extruder. The dry blend may include at least one or more of a protein (or portion of a protein component; that is, from 1% to 100% by weight of the protein component, desirably 22% to about 30% by weight) and optionally a carbohydrate as discussed herein, wherein the optional carbohydrate may optionally be lactose-free. In some embodiments, vitamins and minerals are optionally introduced with the dry blend. In other embodiments, the dry blend may include a protein and lactose pre-blend. The protein, or portion of the protein, may, in some embodiments, be dry blended with ingredients, such as citrates, that one skilled in the art based on the disclosure herein would know to aid in the hydration of proteins by complexing divalent minerals that interfere with solubility of the protein. In addition or in place of, a small amount of the total oil (such as 0.1 % to about 3% by weight of the total oil, including about 1.4 % by weight of the total oil) adequate to coat the outside of the powder particles, may also be introduced prior to water to aid in 
Water may then be introduced into the extruder to hydrate the dry blend. Water soluble vitamins and minerals may optionally be added at this hydration stage. Following hydration, emulsification is initiated by introducing an oil blend including fat and fat soluble vitamins along with fat soluble ingredients such as carotenoids into the extruder. Finally, dispersive mixing of any additional carbohydrates (also referred to as carbohydrate blend), water soluble vitamins and minerals, or additional optional liquid or dry components or use in the resulting extruded nutritional powders may be introduced simultaneously or successively into the extruder. The hydration, emulsification, and dispersive mixing steps of extrusion are entirely within the extruder. That is, there is no external emulsification of the components outside the extruder. 
	It is the Examiner’s position that one of ordinary skill in the art would interpret the above disclosure as teaching that, in certain embodiments, as illustrated in FIG. 1, water is introduced into the extruder mechanism to aid in hydration of the protein component, in order to optimize dissolution of that protein component.  The oil component is added to the mixture in the extruder after addition of water, which water, as just stated, is used to solubilize the protein component, at which point emulsification commences.  Following emulsification, the carbohydrate component is added to the extruder, with a final step of dispersive mixing of carbohydrates with the emulsion.  Thus, the dispersive mixing comprises the mixing of the emulsified protein (in a water-in-oil emulsion) with the carbohydrate component.  Consequently, one of ordinary skill in the art would appreciate that the dispersive mixing would energetically expose the carbohydrate component to the external oil phase of the emulsion, during which process some portion of the carbohydrate would be mixed with the oil phase [embedded] (“with the high oleic sunflower oil forming a continuous phase in which the water-soluble polysaccharide is discontinuous and in dispersed form”).

Following hydration, emulsification is initiated by introducing an oil blend including fat and fat soluble vitamins along with fat soluble ingredients such as carotenoids into the extruder.  Finally, dispersive mixing of any additional carbohydrates (also referred to as carbohydrate blend), water soluble vitamins and minerals, or additional optional liquid or dry components for use in the resulting extruded nutritional powders may be introduced simultaneously or successively into the extruder.

	Based on this disclosure, it is the Examiner’s position that, consistent with the discussion above, the process steps executed consistent with this embodiment would result in the formation, first, of an oil-in-water emulsion, the energetic mixing of this emulsion with the carbohydrate component(s) leading to at least some portion of the carbohydrate dispersed in the none of the carbohydrate component to be mixed with the oil component of the initial embodiment.  Relevant here is that the limitation in question does not recite any quantitative limitations directed to how much of the carbohydrate component ends up being “embedded” within the oil phase.  Applicants do not even begin to argue such point, nor could they.
	Applicants remaining arguments all rely on the conclusions addressed above, and do not provide any additional bases to separately address.  Consequently, Applicants arguments are unpersuasive, and the rejection is maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619